Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 1 of 23   PageID 79



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                        )
 KHALED ABDALLA,                        )
                                        )
       Plaintiff,                       )
                                        )
                                        )
 v.                                     )   No. 2:20-cv-02041
                                        )
 TENNESSEE DEPARTMENT OF                )
 CORRECTIONS,                           )
                                        )
       Defendant.                       )


      ORDER GRANTING DEFENDANT’S MOTION TO DISMISS COMPLAINT



      Before   the   Court    is   Defendant    Tennessee   Department   of

Corrections’ (“Defendant”) April 29, 2020 Motion to Dismiss

Complaint (the “Motion”).            (D.E. No. 13.)     Plaintiff Khaled

Abdalla (“Plaintiff”) responded on June 2, 2020.            (D.E. No. 15.)

Defendant replied on June 17, 2020.            (D.E. No. 16.)


      For the following reasons, Defendant’s Motion is GRANTED.

I.    Background

      For purposes of the Motion to Dismiss, the facts are taken

from the Complaint.

      Plaintiff      brings    the     following     claims:    employment

discrimination under the Americans with Disabilities Act (the

“ADA”), 42 U.S.C. §§ 12111, et seq., employment discrimination
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 2 of 23   PageID 80



under the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. §§ 621, et seq., employment discrimination and retaliatory

discharge under the Tennessee Human Rights Act, (“THRA”), Tenn.

Code Ann. §§ 4-21-101, et seq., employment discrimination and

retaliatory discharge under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 12111, et seq., retaliatory

discharge based on Tennessee Workers’ Compensation Law, Tenn.

Code Ann. §§ 50-6-101, et seq., violation of the laws and public

policy of the State of Tennessee, and violations of common law.

(D.E. No. 1, ¶ 37-41.)

      Defendant employed Plaintiff until Plaintiff was terminated

on or about June 15, 2019.        (Id. at ¶ 10.)     Plaintiff filed an

internal complaint for discrimination in September 2016.              (Id.

at ¶¶ 11-12.)    In September 2018, Plaintiff broke his back while

working for Defendant.        (Id. at ¶ 13.)        That injury caused

Plaintiff to become disabled.       (Id. at ¶14.) He returned to work

on January 25, 2019, under restrictions imposed by his doctor.

(Id. at ¶ 14-15.) Plaintiff filed for Workers’ Compensation and

settled his case on May 7, 2019.         (Id. at ¶ 15.)

      Plaintiff alleges that he was terminated because of his

race, national origin, religion, disability, and in retaliation

for his "protected reporting.”           (Id. at ¶ 16.)        Plaintiff

alleges that he is a Muslim, of Egyptian national origin, and of

the Arab race.       (Id. at ¶¶ 24-27.)        Plaintiff alleges that

                                     2
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 3 of 23     PageID 81



Defendant was aware of his disability, religion, national origin,

and race.        (See id. at ¶¶ 19-28.) Plaintiff also alleges that

Defendant discriminated against him because of his age.               (Id. at

¶ 32.)      Plaintiff is more than 40 years old.         (Id. at ¶ 33.)

       Plaintiff was replaced by an individual who was younger

than 40 and who was not Muslim, Egyptian, Arab, or disabled.

(Id.   at    ¶   34.)    Plaintiff   alleges     that   Defendant’s   stated

motivation for terminating him is pretextual and that Defendant’s

true motivations were Plaintiff’s disability, religion, national

origin, race, age, and retaliation for his injury restriction,

Workers’     Compensation    filing,       accommodations,   and   religious

belief.     (Id. at ¶ 35.)

       Plaintiff submitted a Charge of Discrimination to the Equal

Employment Opportunity Commission (the “EEOC”) and received a

Right to Sue letter from the EEOC, (D.E. No. 1, ¶ 4.), dated

November 12, 2019.       (D.E. No. 1-3.)

       Plaintiff filed his Complaint on January 20, 2020.              (D.E.

No. 1.)

II.    Jurisdiction and Administrative Exhaustion

       A.    Sovereign Immunity

       This Court does not have subject-matter jurisdiction over

Plaintiff’s ADA, ADEA, THRA, retaliatory discharge, or common

law claims because Defendant is protected by state sovereign

immunity.        Plaintiff concedes that Defendant has immunity from

                                       3
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 4 of 23       PageID 82



claims brought under the THRA, the ADA, and the ADEA.                 However,

Plaintiff    argues   that   the   Court     has    jurisdiction      over   his

retaliatory     discharge    claim       based     on   Tennessee     Workers’

Compensation Law.

      The Eleventh Amendment to           the United States Constitution

provides that “the Judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced

or prosecuted against one of the United States by Citizens of

another State, or by Citizens or Subjects of any Foreign State.”

Federal courts are deprived “of subject-matter jurisdiction when

a citizen sues his own State unless the State waives its immunity

or Congress abrogates that sovereign immunity.”                    Russell v.

Lundergan-Grimes, 784 F.3d 1037, 1046 (6th Cir. 2015) (citing

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-100

(1984).     The Eleventh Amendment applies to state agencies and

departments.     Boler v. Earley, 865 F.3d 391, 409-410 (6th Cir.

2017).    It presents a jurisdictional question.                Russell, 784

F.3d at 1046.      The plaintiff “bears the burden of establishing

subject   matter    jurisdiction     of    the   court   over   his    claim.”

Whittle v. United States, 7 F.3d 1259, 1262 (6th Cir. 1993)

(citing Welsh v. Gibbs, 631 F.2d 436, 438 (6th Cir. 1980)).                    A

party may assert lack of subject-matter jurisdiction as a defense

by motion under Rule 12(b)(1).        Fed.R.Civ.P. 12(b)(1).



                                     4
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 5 of 23   PageID 83



       Tennessee can waive sovereign immunity.        Article I, § 17 of

the Tennessee Constitution provides that “suits may be brought

against the State in such manner and in such courts as the

Legislature may by law direct.”            “[N]o suit against the state

may be sustained absent express authorization from the Tennessee

Legislature.”      Woosley v. Hunt, 932 F.2d 555, 564 (6th Cir.

1991), (citing Greenhill v. Carpenter, 718 S.W.2d 268, 270 (Tenn.

Ct. App. 1986).

   1. THRA

       The THRA provides a limited waiver of state sovereign

immunity.       Its definition of “employer” includes the state.

Tenn. Code Ann. § 4-21-102(5).           The THRA provides that a person

may file a complaint alleging discrimination with the Tennessee

Human Rights Commission.      Tenn. Code Ann. § 4-21-302.      Tennessee

courts may enforce and review orders of the Commission.              Tenn.

Code Ann. § 4-21-307.      If the Commission fails to issue an order

or schedule a hearing after 180 days, the aggrieved party may

petition the Chancery or Circuit Court for an order directing

the Commission to act.       Tenn. Code Ann. § 4-21-307.        The THRA

also provides that a violation of the THRA supports a civil cause

of action in Chancery or Circuit court.          Tenn. Code Ann. § 4-21-

311.    Nothing in the THRA waives the state’s sovereign immunity

in federal court.     See Tenn. Code Ann. §§ 4-21-101, et seq; see

also Miller v. Tennessee Department of Human Services, No. :17-

                                     5
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 6 of 23                PageID 84



cv-526; 2019 WL 7283128, at *3 (E.D. Tenn. Jan. 16, 2019)

(“Federal courts in Tennessee have consistently held that suits

against state entities brought by individuals under the THRA in

federal    court    are     disallowed     by    the     Eleventh     Amendment.”).

Tennessee is immune from suit in federal court under the THRA.

Plaintiff concedes that Defendant is immune from Plaintiff’s

claims under the THRA.            (D.E. No. 15, 7-8.)           Plaintiff’s THRA

claims are DISMISSED for lack of subject-matter jurisdiction.

   2. Tennessee Law and Public Policy and Common Law:

       Workers’ Compensation and Section 9-8-307(h)

       Plaintiff argues that the Court has jurisdiction over his

common-law     retaliatory        discharge       claim    based     on        Tennessee

Workers’ Compensation Law.            That argument is not well taken.

Plaintiff has pled that Defendant violated Tennessee Workers’

Compensation    Law,      Tenn.    Code    Ann.    §§     50-6-101,       et    seq,    by

discharging Plaintiff in retaliation for his filing a Workers’

Compensation       claim.      A    plaintiff       may    bring      a    claim       for

retaliatory discharge based on Tennessee Workers’ Compensation

Law.      Clanton v. Cain-Sloan Co., 677 S.W.2d 441 (Tenn. 1984).

That claim is a common-law claim.                 Williams v. City of Burns,

465 S.W.3d 96, 108-109 (Tenn. 2015) (opining that the retaliatory

discharge    claim    recognized      by       Clanton    was   an   example       of   a

“common-law claim for retaliatory discharge where an employee is

discharged in contravention of public policy”).                      Tennessee has

                                           6
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 7 of 23              PageID 85



not waived its sovereign immunity for common-law retaliatory

discharge claims based on Workers’ Compensation.                          Id. at 110

(“the common-law retaliatory discharge claim is available only

to private-sector employees”).

      In his response, Plaintiff argues that he has a claim under

Tenn. Code Ann. § 9-8-307(h), which governs the Tennessee Claims

Commission.    Plaintiff did not plead a specific cause of action

under § 9-8-307(h) in his Complaint. Section 9-8-307(h) provides

that, “State officers and employees are absolutely immune from

liability for acts or omissions within the scope of the officer's

or   employee's    office      or     employment,      except        for    willful,

malicious, or criminal acts or omissions or for acts or omissions

done for personal gain.”        “[S]tate employee” and “state officer”

are defined by Tenn. Code Ann. §8-42-101(3), which provides

various    definitions    of    a     state       employee.         All    of   those

definitions     speak     to        individuals,       not      departments        or

organizations.       Section        9-8-307(h)      “does     not    extinguish      a

claimant's right of action but merely immunizes state employees

from individual monetary liability.”                  Shelburne v. Frontier

Health, 126 S.W.3d 838, 845 (Tenn. 2003).

      Even if Plaintiff had properly pled a claim under § 9-8-

307(h), that section would provide no relief. Section 9-8-307(h)

does not create or extinguish a cause of action.                    It waives state

employees’    sovereign     immunity        for     “willful,       malicious,     or

                                        7
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 8 of 23             PageID 86



criminal acts or omissions.”               Tenn. Code Ann. § 9-8-307(h).           It

applies to individual employees.                  It does not waive Defendant’s

sovereign immunity.          Plaintiff sues Defendant, a department of

Tennessee government.          (D.E. No. 15, ¶¶ 1-2.)                 The Complaint

names no individual defendants.                  (See id.)      The Court does not

have subject-matter jurisdiction over Plaintiff’s claim under §

9-307(h).

      Plaintiff      makes    no    argument          that   Tennessee   has   waived

Defendant’s sovereign immunity from Plaintiff’s common-law and

public policy claims other than Plaintiff’s common-law claim

based on Tennessee Workers’ Compensation Law.                        Plaintiff bears

the   burden    of    showing       that        the    Court   has    subject-matter

jurisdiction.        Whittle, 7 F.3d at 1262 (citing Welsh, 631 F.2d

at 438).

      Plaintiff’s claims that Defendant violated Tennessee law

and public policy and common law, and specifically Plaintiff’s

claims based on Tennessee Workers’ Compensation Law and Tenn.

Code Ann. § 9-8-307(h), are DISMISSED for lack of subject-matter

jurisdiction.

   3. ADA and ADEA

      Plaintiff’s ADA and ADEA claims against Defendant are barred

by sovereign immunity.             Congress did not abrogate the states’

Eleventh Amendment sovereign immunity when it enacted the ADA or

the ADEA.      Kimel v. Florida Bd. Of Regents, 528 U.S. 62, 92

                                            8
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 9 of 23                 PageID 87



(2000) (“Because the ADEA does not validly abrogate the States’

sovereign    immunity,         however,       the     present      suits      must    be

dismissed.”);      Bd.    Of    Trustees      of     University      of    Alabama    v.

Garrett, 531 U.S. 356, 374 (2001) (holding that Congress could

not use the Fourteenth Amendment to abrogate state sovereign

immunity    under     the      ADA   because        there    was     no    pattern     of

discrimination and the remedy was not congruent and proportional

to the targeted violation).

       Plaintiff      concedes       that        Defendant      is        immune     from

Plaintiff’s ADA and ADEA claims.               (D.E. No. 15, 7-8.)           Plaintiff

has brought claims of ADA and ADEA violations against a state

department in federal court.           (D.E. No. 1.)          Plaintiff’s ADA and

ADEA    claims      are     DISMISSED         for     lack    of      subject-matter

jurisdiction.

       B. Title VII

       The Court has subject-matter jurisdiction over Plaintiff’s

Title VII claims.         Under 28 U.S.C. § 1331, district courts have

original jurisdiction “of all civil actions arising under the

Constitution, laws, or treaties of the United States.” Plaintiff

asserts a right to relief against Defendant under Title VII for

employment discrimination and retaliatory discharge.                         (D.E. No.

1, ¶¶ 38-39.)

       When Congress enacted Title VII, it validly abrogated state

sovereign    immunity       pursuant        to      the   Fourteenth        Amendment.

                                          9
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 10 of 23      PageID 88



 Fitzpatrick v. Bitzer, 427 U.S. 445, 456-457 (1976) (holding

 Congress could provide for private suits against states under

 the Fourteenth Amendment); Cox v. Shelby State Community College,

 38 Fed. App’x. 500, 505 (6th Cir. 2002) (sovereign immunity for

 Title VII claims “has been abrogated by Congress”).              Under Title

 VII, “[e]ach United States district court and each United States

 court of a place subject to the jurisdiction of the United States

 shall   have    jurisdiction     of        actions   brought    under    this

 subchapter.”    42 U.S.C. § 2000e-5 (3).

       Before bringing a Title VII suit, an employee must exhaust

 his administrative remedies.          Lockett v. Potter, 259 F. App'x

 784, 786 (6th Cir. 2008).       The employee may sue within 90 days

 of receiving notice of the EEOC’s final decision.                 Id.    That

 notice is known as a “right to sue” letter.                  See Winston v.

 Cargill, Inc., No. 08-2059, 2009 WL 539943 at *4 (W.D. Tenn.

 March   4,   2009).    Exhaustion      of    administrative     remedies   is

 mandatory, but not jurisdictional.             Fort Bend Cty., Texas v.

 Davis, 139 S. Ct. 1843, 1852 (2019).

       Plaintiff alleges that Defendant violated Title VII.              (D.E.

 No. 1, ¶¶ 38-39.)       Plaintiff received an EEOC “right to sue”

 letter dated November 12, 2020. (D.E. No. 1-3.)           Plaintiff filed

 his Complaint on January 20, 2020.           (D.E. No. 1.)     Plaintiff has

 exhausted his administrative remedies.



                                       10
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 11 of 23   PageID 89



 III. Standard of Review

       Rule 12(b)(6) provides for the dismissal of a complaint

 that “fail[s] to state a claim upon which relief can be granted.”

 Fed.R.Civ.P. 12(b)(6).       “To survive a motion to dismiss, the

 plaintiff must allege facts that, if accepted as true, are

 sufficient to state a claim to relief that is plausible on its

 face.”    Cooper Butt ex rel Q.T.R. v. Barr, 954 F.3d 901, 904

 (6th Cir. 2020) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).              The factual

 allegations must be more than speculative.          Twombly, 550 U.S. at

 555 (“Factual allegations must be enough to raise a right to

 relief above the speculative level”).            The Court considers the

 plaintiff’s    complaint   in   the      light   most   favorable   to   the

 plaintiff.    Ryan v. Blackwell, 979 F.3d 519, 525 (6th Cir. 2020)

 (quoting Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 512 (6th

 Cir. 2001)).    The court accepts as true all factual allegations,

 but does not accept legal conclusions or unwarranted factual

 inferences as true.     Theile v. Michigan, 891 F.3d 240, 243 (6th

 Cir. 2018).     “The plaintiff must present a facially plausible

 complaint asserting more than bare legal conclusions.”                   Id.

 (citing Twombly, 550 U.S. at 556; Ashcroft v. Iqbal, 556 U.S.

 662, 677-678 (2009).

       To survive the defendant’s motion to dismiss, the plaintiff

 in a Title VII case is not required to establish the prima facie

                                     11
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 12 of 23   PageID 90



 case of discrimination.      Swierkiewicz v. Sorema N.A., 534 U.S.

 506, 510 (2002).     Instead, the “complaint must include only ‘a

 short and plain statement of the claim showing that the pleader

 is entitled to relief.’”         Id. at 512, (quoting Fed.R.Civ.P.

 8(a)(2)).   The Supreme Court’s decisions in Iqbal and Twombly do

 not alter the short and plain statement rule.           Keys v. Humana,

 Inc., 684 F.3d 605, 609 (6th Cir. 2012).            The “plausibility”

 standard applies to Title VII claims, and “[i]f a reasonable

 court can draw the necessary inference from the factual material

 stated in the complaint, the plausibility standard has been

 satisfied.”    Id. at 610.

 IV.   Analysis

       A.    Exhibits Attached to Plaintiff’s Response

       Rule 12(d) provides that, “[i]f on a motion under Rule

 12(b)(6) or 12(c), matters outside the pleadings are presented

 to and not excluded by the court, the motion must be treated as

 one for summary judgment under Rule 56.”           Fed.R.Civ.P. 12(d).

 The Sixth Circuit takes “a liberal view of what matters fall

 within the pleadings for purposes of Rule 12(b)(6).”            Armengau

 v. Cline, 7 F. App'x 336, 344 (6th Cir. 2001).         “When a court is

 presented with a Rule 12(b)(6) motion, it may consider the

 Complaint and any exhibits attached thereto, public records,

 items appearing in the record of the case and exhibits attached

 to defendant's motion to dismiss so long as they are referred to

                                     12
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 13 of 23                    PageID 91



 in   the    Complaint        and    are   central       to       the    claims    contained

 therein.”         Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d

 426, 430 (6th Cir. 2008).            The Court may consider those documents

 without         converting    the     motion     into        a    motion      for   summary

 judgement.         Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673,

 681 (6th Cir. 2011).


       Plaintiff has attached three exhibits to his response.

 Exhibit A is the decision of the Board of Appeals of the State

 of Tennessee reversing the decision to terminate Plaintiff.

 (D.E. No. 15-1, 1-6.)               The Board of Appeals hears appeals by

 state employees in the preferred service system who challenge

 their dismissal, demotion, or suspension.                         Tenn. Code Ann. § 8-

 30-318.           The   Board’s     decision      contains             no   discussion      of

 discrimination. (See id.) It concludes that Plaintiff was fired

 because he put his hand on the shoulder of another employee, and

 the firing was reversed because doing so was not a significant

 violation of Defendant’s policies on workplace violence.                                  (Id.

 at 2-5.)          Plaintiff does not refer to the decision in his

 Complaint.        (See D.E. No. 1.)         The Court will not consider it in

 deciding the Motion.


       Exhibit B consists of three letters Plaintiff wrote and an

 email      he     received    about       his    2016    internal           discrimination

 complaint.          (D.E.    15-2,    1-4.)        The       three      letters     are    not


                                             13
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 14 of 23           PageID 92



 mentioned in the Complaint or central to Plaintiff’s claims.                      In

 the first letter, Plaintiff said he felt disrespected because

 another employee used a non-racial epithet in response to a

 question Plaintiff asked.          (Id. at 1.)           In the second letter,

 Plaintiff said he believed there was corruption in the Tennessee

 Department of Corrections and that one person he tried to talk

 to about it responded rudely.                (Id. at 2.)      The third letter

 describes an issue Plaintiff had with the assignment of crew

 members to a project.            (Id. at 3.)        Plaintiff said a fellow

 employee    was    trying   to   find   something        to   get   Plaintiff    in

 trouble.     (Id.)     None of the letters is referenced in the

 Complaint    and    none    is   central      to   the    claim     of   Title   VII

 discrimination based on race, national origin, or religion.                      The

 Court will not consider them.


       The email included in Exhibit B is dated August 29, 2016,

 and says a co-worker has discriminated against Plaintiff based

 on religion and culture.           (Id. at 4.)           Plaintiff’s Complaint

 refers to this incident.         (D.E. No. 1, ¶¶ 11-12.) Discrimination

 based on race, religion, and national origin forms the basis of

 Plaintiff’s Complaint. The email in Exhibit B is properly before

 the Court.


       Exhibit C consists of two letters from Plaintiff’s fellow

 employees praising Plaintiff and his contributions at work, and


                                         14
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 15 of 23                  PageID 93



 a 2016 letter from Defendant to Plaintiff awarding him “the

 Commissioner’s          Coin   of   Excellence        in   recognition       of   [his]

 outstanding level of service and consistently demonstrating the

 department’s core values.”              (D.E. No. 15-3, 1-3.)              None of the

 information        in   Exhibit     C   is    discussed       in    the   Complaint    or

 relevant to the central claim of Title VII discrimination based

 on of race, religion, or national origin.


       The Court will consider only the email attached as Exhibit

 B to Plaintiff’s response.


       B.        Rule 12(b)(6) Failure to State a Claim

       Title VII requires equal opportunity in employment.                              42

 U.S.C.     §§    2000,    et   seq.          An   employer     is    prohibited      from

 “discriminat[ing] against any individual with respect to his

 compensation, terms, conditions, or privileges of employment,

 because of such individual's race, color, religion, sex, or

 national origin.”          42 U.S.C. §2000-e2.             The plaintiff has the

 initial burden of proving a prima facie case of discrimination.

 Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 252-

 253(1981). The plaintiff is not required to plead the prima facie

 case of discrimination in his complaint to survive a motion to

 dismiss.        Swierkiewicz, 534 U.S. at 510.                     Retaliation claims

 under      Title    VII    require      the       plaintiff    to     show   that     the

 plaintiff’s protected activity was the but-for cause of the


                                              15
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 16 of 23   PageID 94



 alleged adverse action by the employer.         Univ. of Texas Sw. Med.

 Ctr. v. Nassar, 570 U.S. 338, 362 (2013).        A plaintiff must plead

 a plausible short and plain statement of facts to survive a

 motion to dismiss.     See Keys, 684 F.3d at 609-610.

       A complaint “must allege sufficient ‘factual content’ from

 which a court, informed by its ‘judicial experience and common

 sense,’ could ‘draw the reasonable inference’” that the employer

 discriminated against the plaintiff with respect to plaintiff’s

 compensation, terms, conditions, or privileges of employment,

 because of the plaintiff’s race, religion, or national origin.

 Id., at 610, (quoting Iqbal, 556 U.S. at 678).           The Court need

 not credit “threadbare recitals” of an element necessary to state

 the claim.    See White v. Coventry Health & Life Ins. Co., 680 F.

 App'x 410, 415 (6th Cir. 2017).          “This Court is not required to

 accept inferences drawn by Plaintiff if those inferences are

 unsupported by the facts alleged in the complaint.”           Sam Han v.

 Univ. of Dayton, 541 F. App'x 622, 627 (6th Cir. 2013).

       The plaintiff must allege specific facts that can lead to

 a reasonable inference that discrimination occurred.           The Sixth

 Circuit has held that a plaintiff’s allegation that she suffered

 harassment because she was “constantly berated” and a supervisor

 “degraded and humiliated her” were “naked assertions” that added

 “noting to the complaint’s sufficiency.”         White, 680 F. App'x at

 416. Conclusory allegations of discrimination are not sufficient

                                     16
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 17 of 23           PageID 95



 to survive a motion to dismiss.             Han, 541 F. App'x at 626-627.

 In Han, the plaintiff alleged that, because of his race and

 gender, he was given a negative evaluation by the promotion

 committee and was later fired.          Id.    The court held that, because

 the plaintiff alleged no facts beyond a conclusory assertion of

 discrimination,      he   failed   to      state   a   claim    of     Title   VII

 discrimination.      Id. at 627.

       In   Keys,    the   plaintiff     stated     a   claim   for     Title   VII

 discrimination because she alleged specific instances where she

 was treated differently and that other people who shared her

 ethnicity were suffering from adverse employment actions despite

 their satisfactory performance.               Keys, 684 F.3d at 610.           The

 Sixth Circuit concluded that the plaintiff’s facts “easily state

 a plausible claim.”       Id.

     Plaintiff here alleges that he suffered discrimination when

 he was     terminated “in retaliation for his religion, race,

 national origin, and age,” but he does not allege any specific

 instance that would show the action taken against him was based

 on his race, religion, or national origin.                In his Complaint,

 Plaintiff asserts generally that Defendant discriminated against

 him because of his race, national origin, and religion, and that

 Defendant’s    “true      motivation”       for    terminating       Plaintiff’s

 employment    was   to    discriminate      against     him    based    on   those

 protected categories. (D.E. No. 1, ¶¶ 16-35.) Plaintiff alleges

                                       17
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 18 of 23   PageID 96



 that Defendant was aware of his race, national origin, and

 religion.     (Id. at ¶¶ 22, 25, 28.)       Plaintiff alleges that he

 was replaced by someone who was not Muslim, Egyptian, or Arab.

 (Id. at ¶ 33.)

       Plaintiff’s allegations are conclusory assertions that do

 not   state   a   claim    for   discrimination   under   Title   VII   for

 discrimination or retaliation.        Plaintiff alleges fewer specific

 facts than the plaintiffs in Han or White, whose cases were

 dismissed for failure to state a claim.           In Han, the plaintiff

 alleged that he was given a poor evaluation and fired because of

 his race and gender, but did not provide any specific examples

 of discrimination.        Han, 541 F. App’x at 626-627.    In White, the

 plaintiff’s allegations that she was harassed by a supervisor

 “berating” and “humiliating” her were not sufficiently specific

 to state a claim.     White, 680 F. App'x at 416.

       Plaintiff pleads only the naked assertions that he was

 discriminated against because of race, religion, and national

 origin.     He cites no specific facts supporting his claims of

 discrimination or allowing the Court to reasonably infer that he

 was discriminated against because of his race, religion, or

 national origin. The email from 2016 that Plaintiff has attached

 to his response offers no details beyond what Plaintiff has pled

 in the Complaint.



                                      18
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 19 of 23         PageID 97



       Plaintiff alleges that Defendant violated Title VII by

 terminating      Plaintiff   “in     retaliation          of    his    Workers’

 Compensation filing and settlement. . .”              Title VII prohibits an

 employer from discriminating against an individual on the basis

 “of such individual’s race, color, religion, sex, or national

 origin.” 42 U.S.C. § 2000e-2(a)(1). The elements of retaliation

 under Title VII require the plaintiff to demonstrate that: “(1)

 he engaged in activity protected by Title VII; (2) his exercise

 of such protected activity was known by the defendant; (3)

 thereafter, the defendant took an action that was ‘materially

 adverse’ to the plaintiff; and (4) a causal connection existed

 between    the   protected   activity     and       the   materially    adverse

 action.”    Laster v. City of Kalamazoo, 746 F.3d 714, 730 (6th

 Cir. 2014) (quoting Jones v. Johanns, 264 F. App’x 463, 466 (6th

 Cir. 2007)).

       Filing a Workers’ Compensation claim is not a protected

 activity under Title VII.       Primm v. Dep’t of Human Servs., No.

 16-6837, 2017 WL 10646487 (6th Cir. Aug. 17, 2017) (citing Davis

 v. Team Elec. Co., 520 F.3d 1080, 1093 fn 8 (9th Cir. 2008)

 (“Title VII does not encompass discrimination on the basis of

 disability”); Jimenez v. Potter, 211 F. App’x 289 (5th Cir. 2006)

 (“Only those activities listed under Title VII are protected

 from retaliation, and filing for worker's compensation is not

 one”)).     Plaintiff   fails   to   state      a    claim     for   retaliatory

                                      19
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 20 of 23            PageID 98



 discharge    under   Title    VII   based   on    his    filing       a    Workers’

 Compensation claim because filing a Workers’ Compensation claim

 is not a protected activity under Title VII.

       Plaintiff also alleges that Defendant violated Title VII by

 terminating him in retaliation for filing an internal complaint

 for   discrimination.        Plaintiff    fails    to    state    a       claim    for

 retaliatory discharge because he has not demonstrated any causal

 connection between the protected activity and his termination.

 Plaintiff filed his internal complaint for discrimination in

 September 2016.      (D.E. No. 1, ¶ 12.)                Defendant terminated

 Plaintiff on June 15, 2019.          (D.E. No. 1, ¶ 10.)                  Plaintiff

 alleges no other facts to support his allegation that Defendant

 terminated him in retaliation for filing his discrimination

 complaint.       Courts   require    close       temporal    proximity            when

 proximity is the only evidence of the causal connection necessary

 to establish a plausible claim of retaliatory discharge under

 Title VII.    Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273-

 274 (2001) (holding plaintiff’s termination by defendant 20

 months   after   protected     action     “suggest[s],       by       itself,       no

 causality at all.”); see also Evans v. Prospect Airport Servs.,

 Inc., 286 F. App’x 889, 895-896 (6th Cir. 2008) (holding that

 there was not a reasonable inference of retaliation when almost

 a year had passed between the plaintiff’s final EEOC filing and

 his termination);     Terry v. Memphis Hous. Auth., 422 F. Supp. 2d

                                      20
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 21 of 23   PageID 99



 917, 923-924 (W.D. Tenn. 2006) (dismissing claim of retaliatory

 discharge because one-and-a-half years had passed between the

 alleged harassment and the alleged retaliatory act); Navarro-

 Teran v. Embraer Aircraft Maint. Servs., Inc., 184 F. Supp. 3d

 612, 622 (M.D. Tenn. 2016) (dismissing claim for retaliatory

 discharge     because   the   protected    activity    and   the   alleged

 retaliation took place “a full year apart”). In this case, the

 33 months separating Plaintiff’s internal complaint from the

 alleged retaliation does not support the reasonable inference of

 a   causal   connection   between    his   protected    action     and   his

 termination.

       Plaintiff’s claims under Title VII are DISMISSED.

       C.     Amending the Complaint

       In his response, Plaintiff conditionally asks to amend his

 Complaint.    Plaintiff’s request is not well taken.


       Under Rule 15(a)(1)(B), after a motion to dismiss has been

 filed, a complaint may be amended only by leave of court.

 Fed.R.Civ.P. 15(a)(1)(B). Courts should “freely give leave when

 justice requires.”      Fed.R.Civ.P. 15(a)(2).    The request to amend

 a complaint in response to a motion to dismiss, without stating

 the grounds on which it is sought, is not a motion for leave to

 amend under Rule 15(a) because the request does not comply with

 the Rule.    PR Diamonds, Inc. v. Chandler, 364 F.3d 671, 699 (6th

 Cir. 2004) (quotation and citation omitted), abrogated on other
                                     21
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 22 of 23   PageID 100



 grounds by Doshi v. Gen. Cable Corp., 823 F.3d 1032 (6th Cir.

 2016). A court must have the substance of the proposed amendment

 before it to determine whether “justice requires” an amendment.

 Roskam Baking Co. v. Lanham Mach. Co., 288 F.3d 895 (6th Cir.

 2002).    The Sixth Circuit has held that a district court did not

 abuse its discretion when it denied the plaintiff’s attempt to

 amend the complaint at a hearing when the plaintiff failed to

 inform the district court of the facts the plaintiff would use

 to support the claim.       Beydoun v. Sessions, 871 F.3d 459 (6th

 Cir. 2017).


       Plaintiff’s conditional request to amend the Complaint in

 his response is not a proper motion to amend under Rule 15(a).

 Plaintiff seeks leave to amend “should the Honorable Court find

 that the complaint does lack sufficient pleading.”             (D.E. No.

 15, 11.)    Plaintiff also asks that the Court allow Plaintiff to

 conduct discovery to assist Plaintiff in responding to the

 Motion.     (Id.)    A conditional request is not an appropriate

 motion to amend.      Plaintiff has not submitted any amendments he

 seeks to make or informed the Court of the facts on which he

 seeks to rely.      (See id.)   The Court does not have the substance

 of any proposed amendments.         Discovery is not appropriate in

 deciding a motion to dismiss, which is based on the pleadings.




                                     22
Case 2:20-cv-02041-SHM-cgc Document 17 Filed 01/04/21 Page 23 of 23   PageID 101



 The conditional request to amend the Complaint in Plaintiff’s

 response does not comply with Rule 15(a).         It is DENIED.


 V.    Conclusion

        Defendant’s Motion is GRANTED.           Plaintiff’s ADA, ADEA,

 THRA, Workers’ Compensation, Tennessee law and public policy,

 and   common   law   claims   are   DISMISSED    under   Rule   12(b)(1).

 Plaintiff’s Title VII discrimination and retaliatory discharge

 claims are DISMISSED under Rule 12(b)(6).                The conditional

 request to amend the Complaint in Plaintiff’s response is DENIED.

 All of Plaintiff’s claims against Defendant are DISMISSED WITH

 PREJUDICE.

       So ORDERED this 4th day of January, 2021.



                                      /s/ Samuel H. Mays, Jr.
                                     SAMUEL H. MAYS, JR.
                                     UNITED STATES DISTRICT JUDGE




                                     23
